


EXHIBIT 10.3
Annual Grant Form
Non-Employee Directors


MEAD JOHNSON NUTRITION COMPANY
2009 AMENDED AND RESTATED STOCK AWARD AND INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
The Participant has been granted Restricted Stock Units (“RSUs”) under the terms
of the Mead Johnson Nutrition Company 2009 Amended and Restated Stock Award and
Incentive Plan (the “Plan”), subject to the terms and conditions set forth in
this Agreement, including all exhibits and appendices hereto which are
incorporated herein (the “Agreement”) and the summary of the grant (the “Grant
Summary”) on the Morgan Stanley Smith Barney website at www.benefitaccess.com.
To the extent applicable, the terms of the RSUs are modified as described in
Exhibits I and II (relating to non-U.S. Participants). Capitalized terms not
defined herein shall have the meaning specified in the Plan or in the Grant
Summary.


1.Award. Each RSU awarded to the Participant hereunder represents the
conditional right to receive, upon settlement in accordance with the terms of
this Agreement, one share of Stock. The RSUs include the right to receive
Dividend Equivalent Units in accordance with Section 2.


2.Dividend Equivalents. Dividend Equivalents shall be paid or credited on RSUs
(other than RSUs that, at the relevant record date, previously have been settled
or forfeited) as follows unless the Committee specifies alternative treatment:


(a)
If the Company declares and pays a dividend or distribution on Stock in the form
of cash, then a cash amount shall be paid to the Participant as of the payment
date for such dividend or distribution equal to the number of RSUs credited to
the Participant as of the record date for such dividend or distribution
multiplied by the amount of cash actually paid as a dividend or distribution on
each outstanding share of Stock at such payment date.



(b)
If the Company declares and pays a dividend or distribution on Stock in the form
of property other than shares of Stock, then a number of additional RSUs shall
be credited to the Participant as of the payment date for such dividend or
distribution equal to the number of RSUs credited to the Participant as of the
record date for such dividend or distribution multiplied by the Fair Market
Value of such property actually paid as a dividend or distribution on each
outstanding share of Stock at such payment date, divided by the Fair Market
Value of a share of Stock at such payment date, which additional RSUs shall be
subject to the same terms and conditions as the RSUs awarded pursuant to this
Agreement.



(c)
If the Company declares and pays a dividend or distribution on Stock in the form
of additional shares of Stock, or there occurs a forward split of Stock, then a
number of additional RSUs shall be credited to the Participant as of the payment
date for such dividend or distribution or forward split equal to the number of
RSUs credited to the Participant as of the record date for such dividend or
distribution or split multiplied by the number of additional shares actually
paid as a dividend or distribution or issued in such split in respect of each
outstanding share of Stock, which additional RSUs shall be subject to the same
terms and conditions as the RSUs awarded pursuant to this Agreement.



3.Vesting. The RSUs awarded hereunder shall become vested in accordance with the
following:


(a)
If this grant of RSUs is the first such grant made to the Participant for
service as a non-employee director, the RSUs awarded hereunder are shall vest on
the first anniversary of the Grant Date (the “Initial Anniversary”) if the
Participant's Termination Date (as defined below) has not occurred prior to the
Initial Anniversary.



(b)
If this grant of RSUs is not the first such grant made to the Participant for
service as a non-employee director, the RSUs awarded hereunder shall be
irrevocable and shall vest for purposes of this Agreement on the first
anniversary of the Grant Date (the “First Anniversary”) regardless of whether
the Participant's Termination Date has occurred prior to the First Anniversary.











--------------------------------------------------------------------------------






(c)
For purposes of this Agreement, the term “Termination Date” means the date on
which the Participant's service on the Board ceases for any reason.



(d)
Except as otherwise provided in this Agreement (including Section 3(b) above),
any portion of the RSUs that are not vested upon the Participant's Termination
Date shall immediately expire and shall be forfeited and the Participant shall
have no further rights with respect thereto, including the right to acquire any
shares of Stock hereunder with respect to such RSU.



4.Settlement. An RSU shall be settled promptly upon (but not more than sixty
(60) days after) the date on which the RSU vests (as determined in accordance
with Section 3) by delivery of one share of Stock for each such RSU being
settled either in certificated form or in such other manner as the Company may
reasonably determine. Settlement of RSUs that directly or indirectly result from
non-cash Dividend Equivalents on RSUs or adjustments to RSUs shall occur at the
time of settlement of the granted RSU.


5.RSUs Not Contract of Service; No Rights as Stockholder. The grant of the RSUs
(including the right to Dividend Equivalents) does not constitute a contract of
continued service, and the grant of the RSUs shall not give the Participant the
right to be retained in the service of the Company or any Affiliate or
Subsidiary, nor any right or claim to any benefit under the Plan or the
Agreement, unless such right or claim has specifically accrued under the terms
of the Plan and the Agreement. The Participant and the Participant's beneficiary
shall not have any rights with respect to Stock (including voting rights)
issuable upon settlement of the RSUs prior to the date on which the RSUs are
settled.


6.Administration. The authority to administer and interpret the Agreement shall
be vested in the Committee, and the Committee shall have all the powers with
respect to the Agreement as it has with respect to the Plan. Any interpretation
of the Agreement by the Committee and any decision made by it with respect to
the Agreement is final and binding on all persons.


7.Transferability. The RSUs (and the right to Dividend Equivalents) are not
transferable except as designated by the Participant by will or by the laws of
descent and distribution.


8.Adjustment of Award. The number of RSUs, the number and type of Stock subject
to the RSUs and other related terms shall be adjusted by the Committee in
accordance with Section 11(c) of the Plan (or a successor provision).


9.Waiver. The waiver by the Company or an Affiliate or Subsidiary of any
provision of the Agreement shall not operate as or be construed to be a
subsequent waiver of the same provision or waiver of any other provision hereof.


10.Governing Law. The grant of the RSUs and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Delaware, without regard
to the conflict of law provisions, as provided in the Plan. For purposes of
litigating any dispute that arises under this grant or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of Illinois and agree that such litigation shall be conducted in the courts of
Cook County, Illinois, or the federal courts for the United States for the
Northern District of Illinois, where this grant is made and/or to be performed.


11.Amendment; Entire Agreement; Successors. This Agreement shall be subject to
the terms of the Plan, as amended from time to time, except that the Award that
is the subject of this Agreement may not be materially adversely affected by any
amendment or termination of the Plan approved after the Grant Date without the
Participant's written consent. This Agreement and the Plan contain the entire
understanding of the parties with respect to the RSUs and supersede any prior
agreements or documents with respect to the RSUs. This Agreement shall be
binding up and inure to the benefit of the heirs, executors, administrators and
successors of the parties.


12.Code Section 409A. Notwithstanding anything in the Plan or this Agreement to
the contrary, if any payment with respect to any RSUs (including any Dividend
Equivalents) is subject to Code Section 409A and if such payment is to be paid
or provided on account of Participant's Termination Date (or other separation
from service or termination of employment, other than death):


(a)
and if Participant is a specified employee (within the meaning of Code Section
409A) and if any such payment or benefit is required to be made or provided
prior to the date which is six (6) months following





2




--------------------------------------------------------------------------------




Participant's Termination Date, such payment or benefit shall be delayed until
the date which is six (6) months and one (1) day following Participant's
Termination Date; provided, however, that if Participant dies prior to such six
(6) month anniversary, all remaining payments shall be paid to his estate within
ninety (90) days following his death; and


(b)
the determination as to whether Participant has had a Termination Date (or other
termination of employment or separation from service) shall be made in
accordance with the provisions of Code Section 409A and the guidance issued
thereunder without application of any alternative levels of reductions of bona
fide services permitted thereunder.



It is the intent of this Agreement to comply with the requirements of Code
Section 409A so that none of the RSUs provided under this Agreement or Stock
issuable hereunder will be subject to the additional tax imposed under Code
Section 409A, and any ambiguities herein will be interpreted to so comply. None
of the Company, any Affiliate or any Subsidiary, however, makes any
representation regarding the tax consequences of this Award.
Mead Johnson Nutrition Company
By:    ___________________________________
Senior Vice President, General Counsel and Secretary




--------------------------------------------------------------------------------






PARTICIPANT ACKNOWLEDGEMENT AND ACCEPTANCE


I have read this Agreement in its entirety. I understand that the RSUs have been
granted to provide a means for me to acquire and/or expand an ownership position
in Mead Johnson Nutrition Company, and it is expected that I will retain the
Stock I receive upon the settlement of the RSUs consistent with the Company's
Stock retention guidelines in effect at the time of settlement of the RSUs. I
acknowledge and agree that (i) the RSUs are nontransferable, except as provided
in Section 7 hereof and Section 11(b) of the Plan, (ii) the Option is subject to
forfeiture in the event of my Termination Date in certain circumstances, as
specified in the Agreement, and (iii) sales of Stock will be subject to the
Company's policy regulating trading in the Company's Stock. In accepting this
grant, I hereby agree that Morgan Stanley Smith Barney, or such other vendor as
the Company may choose to administer the Plan, may provide the Company with any
and all account information necessary to monitor my compliance with the
Company's Stock retention guidelines and other applicable policies.
I hereby agree to all the terms and conditions set forth in this Agreement and
accept the grant of the RSUs subject thereto. Where electronic acceptance is
permitted under applicable law, electronic acceptance of the RSUs shall be
binding on the Participant.
By: ___________________________________________
Participant Signature




--------------------------------------------------------------------------------






EXHIBIT I
TERMS APPLICABLE TO ALL NON-U.S. PARTICIPANTS


The additional terms and conditions set forth below are specifically
incorporated into the Agreement. These terms and conditions govern the RSUs
granted under the Mead Johnson 2009 Amended and Restated Stock Award and
Incentive Plan if the Participant resides outside the United States. Due to the
complexities of legal, regulatory and tax issues, the Participant is advised to
seek appropriate professional advice as to how the relevant laws in the
applicable country may apply to the Participant's individual situation. Certain
capitalized terms used but not defined in this Exhibit I have the meanings set
forth in the Plan and/or the Agreement.


1.Responsibility for Taxes. The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Participant's employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant's participation in the Plan and legally applicable to
the Participant or deemed by the Company or the Employer in its discretion to be
an appropriate charge to the Participant even if legally applicable to the
Company or the Employer (“Tax-Related Items”) is and remains the Participant's
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant acknowledges and agrees that the Company and or the
Employer may, if it so determines, offset any employer tax liabilities deemed
applicable to the Participant by reducing the shares of Stock deliverable to the
Participant under the Award. The Participant further acknowledges that the
Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSU, including, but not limited to, the grant, vesting or settlement of
the RSU, the subsequent sale of shares of Stock acquired pursuant to such
settlement and the receipt of any dividends and/or any Dividend Equivalents; and
(b) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the RSU to reduce or eliminate the Participant's
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant is subject to Tax-Related Items in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.


In this regard, the Participant authorizes the Company and/or the Employer, or
their respective agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:


(a)
withholding from the Participant's wages or other cash compensation paid to the
Participant by the Company, its Affiliates or Subsidiaries and/or the Employer;
or



(b)
withholding from proceeds of the sale of shares of Stock acquired upon
settlement of the RSU either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant's behalf pursuant to this
authorization without further consent); or



(c)
withholding in shares of Stock to be issued upon settlement of the RSU.



Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Stock,
for tax purposes, the Participant is deemed to have been issued the full number
of shares of Stock subject to the vested RSU, notwithstanding that a number of
the shares of Stock are held back solely for the purpose of paying the
Tax-Related Items.


Finally, the Participant agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant's participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares Stock or the proceeds of the sale of
shares of Stock, if the Participant fails to comply with his or her obligations
in connection with the Tax-Related Items.


I-1




--------------------------------------------------------------------------------






2.Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:


(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;



(b)
the grant of the RSU is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;



(c)
all decisions with respect to future RSU or other grants, if any, will be at the
sole discretion of the Company;



(d)
the Participant is voluntarily participating in the Plan;



(e)
the RSU and any shares of Stock acquired under the Plan are not intended to
replace any pension rights or compensation;



(f)
the RSU and shares of Stock acquired under the Plan, and the income and value of
same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;



(g)
the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;



(h)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSU resulting from the termination of the Participant's employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of the Participant's employment
agreement, if any), and in consideration of the grant of the RSU to which the
Participant is otherwise not entitled, the Participant irrevocably agrees never
to institute any claim against the Company, any of its Subsidiaries or
Affiliates or the Employer, waives his or her ability, if any, to bring any such
claim, and releases the Company, its Subsidiaries and Affiliates and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agree to execute any and all documents necessary to request
dismissal or withdrawal of such claim;



(i)
for purposes of the RSU, the Participant's employment or service relationship
will be considered terminated as of the date the Participant is no longer
actively providing services to the Company or one of its Subsidiaries or
Affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant's employment
agreement, if any) and unless otherwise expressly provided in the Agreement or
determined by Company, the Participant's right to vest in the RSU under the
Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., the Participant's period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant's employment agreement, if any); the
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing services for purposes of his or her RSU grant
(including whether the Participant may still be considered to be providing
services while on a leave of absence);



(j)
unless otherwise provided in the Plan or by the Company in its discretion, the
RSU and the benefits evidenced by the Agreement do not create any entitlement to
have the RSU or any such benefits transferred to, or assumed by, another company
nor to be exchanged, cashed out or substituted for, in connection with any
corporate transaction affecting the shares of the Company;



(k)
the RSU and shares of Stock subject to the RSU are not part of normal or
expected compensation or salary for any purpose; and







I-2




--------------------------------------------------------------------------------






(l)
the Participant acknowledges and agrees that neither the Company, the Employer
nor any Subsidiary or Affiliate of the Company shall be liable for any foreign
exchange rate fluctuation between the Participant's local currency and the
United States Dollar that may affect the value of the RSU or of any amounts due
to the Participant pursuant to the settlement of the RSU or the subsequent sale
of any shares of Stock acquired upon settlement.



3.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying shares of Stock. The Participant is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
the Participant's participation in the Plan before taking any action related to
the Plan.


4.Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant's personal data as described in the Agreement and any other RSU
grant materials (“Data”) by and among, as applicable, the Employer, the Company
and its Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing the Participant's participation in the Plan.


The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant's favor, for the exclusive purpose of
implementing, administering and managing the Plan.


The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient's country (e.g., the United States) may
have different data privacy laws and protections than the Participant's country.
The Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Participant authorizes the Company, Morgan
Stanley Smith Barney and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant's participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant's participation in the Plan. The
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, the Participant understands that he or she is providing
the consents herein on a purely voluntary basis. If the Participant does not
consent, or if he or she later seeks to revoke his or her consent, his or her
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing his or her
consent is that the Company would not be able to grant the Participant RSUs or
other equity awards or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect his or her ability to participate in the Plan. For more information on
the consequences of the Participant's refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact his or her local
human resources representative.


5.Compliance with Law. Notwithstanding any other provision of the Plan or the
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Stock, the Company
shall not be required to deliver any shares issuable upon settlement of the RSU
prior to the completion of any registration or qualification of the shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the Stock with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Stock Further, the
Participant agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without the Participant's consent to the extent necessary
to comply with securities or other laws applicable to issuance of Stock.






I-3




--------------------------------------------------------------------------------






6.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


7.Language. If the Participant has received the Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


8.Exhibit II. Notwithstanding any provisions in the Agreement, the RSU grant
shall be subject to any special terms and conditions set forth in Exhibit II of
the Agreement for the Participant's country. Moreover, if the Participant
relocates to one of the countries included in Exhibit II, the special terms and
conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. Exhibit II
constitutes part of the Agreement.


9.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the RSU
and on any Stock acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.












































































I-4




--------------------------------------------------------------------------------




EXHIBIT II
COUNTRY SPECIFIC TERMS APPLICABLE TO NON-U.S. PARTICIPANTS


The additional terms and conditions set forth below are specifically
incorporated into the Agreement. These terms and conditions govern the RSUs
granted under the Mead Johnson 2009 Amended and Restated Stock Award and
Incentive Plan if the Participant resides in one of the countries listed below.
Due to the complexities of legal, regulatory and tax issues, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the applicable country may apply to the Participant's individual situation.
Certain capitalized terms used but not defined in this Exhibit II have the
meanings set forth in the Plan and/or the Agreement.
This Exhibit II also includes information of which the Participant should be
aware with respect to his or her participation in the Plan. The information is
based on the securities, exchange control and other laws in effect in the
respective countries as of February 2013 and is provided for informational
purposes. Such laws are often complex and change frequently, certain individual
exchange control reporting requirements may apply upon vesting of the RSU and/or
sale of Stock and results may be different based on the particular facts and
circumstances. As a result, the Company strongly recommends that the Participant
does not rely on the information noted herein as the only source of information
relating to the consequences of his or her participation in the Plan because the
information may be out of date at the time the RSU vests, or the Participant
sells shares of Stock acquired under the Plan.


In addition, the information is general in nature and may not apply to the
Participant's particular situation, and the Company is not in a position to
assure the Participant of any particular result. Accordingly, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
his or her country may apply to his or her situation.


Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she currently is working, transfers employment after the RSU
is granted to him or her, or is considered a resident of another country for
local law purposes, the information contained herein may not be applicable to
him or her, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall be applicable to the
Participant. If the Participant transfers employment to another country listed
in this Exhibit II after the RSU is granted to him or her, the information
contained for that new country may be applicable to him or her.
Italy
Data Privacy. The following provision replaces in its entirety Section 4 of
Exhibit I of the Agreement:
The Participant understands that the Company and the Employer are the privacy
representatives of the Company in Italy and may hold certain personal
information about the Participant, including, but not limited to, the
Participant's name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
shares of Stock or directorships held in the Company or any Subsidiaries or
Affiliates, details of all RSUs or any other entitlement to Stock awarded,
canceled, vested, unvested or outstanding in the Participant's favor, and that
the Company and the Employer will process said data and other data lawfully
received from third parties (“Personal Data”) for the exclusive purpose of
managing and administering the Plan and complying with applicable laws,
regulations and Community legislation.
The Participant also understands that providing the Company with Personal Data
is mandatory for compliance with laws and is necessary for the performance of
the Plan and that the Participant's denial to provide Personal Data would make
it impossible for the Company to perform its contractual obligations and may
affect the Participant's ability to participate in the Plan.
The Controller of personal data processing is Mead Johnson Nutrition Company,
with registered offices at 2701 Patriot Boulevard, Glenview, Illinois 60026,
U.S.A., and pursuant to Legislative Decree no. 196/2003, its representative in
Italy is Mead Johnson Nutrition (Italia) S.r.l., Via V. Maroso n. 50, Rome,
RM 00142.
The Participant understands that Personal Data will not be publicized, but it
may be accessible by the Employer as the privacy representative of the Company
and within the Employer's organization by its internal and external personnel in
charge of processing, and by Morgan Stanley Smith Barney or any other data
processor appointed by the Company. The updated list of processors and of the
subjects to which Data are communicated will remain available upon request from
the Employer. Furthermore, PersonalData may be transferred to banks, other
financial institutions or brokers involved in the management and administration
of the Plan.
II-1




--------------------------------------------------------------------------------




The Participant understands that Personal Data may also be transferred to the
independent registered public accounting firm engaged by the Company, and also
to the legitimate addressees under applicable laws. The Participant further
understands that the Company and its Subsidiaries or Affiliates will transfer
Personal Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Participant's participation in the Plan,
and that the Company and its Subsidiaries or Affiliates may each further
transfer Personal Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer of Personal Data to Morgan Stanley Smith Barney or other
third party with whom the Participant may elect to deposit any shares of Stock
acquired under the Plan or any proceeds from the sale of such shares of Stock.
Such recipients may receive, possess, use, retain and transfer Personal Data in
electronic or other form, for the purposes of implementing, administering and
managing the Participant's participation in the Plan. The Participant
understands that these recipients may be acting as controllers, processors or
persons in charge of processing, as the case may be, according to applicable
privacy laws, and that they may be located in or outside the European Economic
Area, such as in the United States or elsewhere, in countries that do not
provide an adequate level of data protection as intended under Italian privacy
law.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
The Participant understands that Personal Data processing related to the
purposes specified above shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Personal Data is collected and with confidentiality and security provisions as
set forth by applicable laws and regulations, with specific reference to
Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require the Participant's
consent thereto as the processing is necessary to performance of law and
contractual obligations related to implementation, administration and management
of the Plan. The Participant understands that, pursuant to section 7 of the
Legislative Decree no. 196/2003, the Participant has the right at any moment to,
including, but not limited to, obtain confirmation that Personal Data exists or
not, access, verify its contents, origin and accuracy, delete, update,
integrate, correct, blocked or stop, for legitimate reason, the Personal Data
processing. To exercise privacy rights, the Participant should contact the
Employer. Furthermore, the Participant is aware that Personal Data will not be
used for direct marketing purposes. Further, the Participant understands that he
or she is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if he or she later seeks to revoke his or her
consent, his or her employment status or service and career with the Employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing the Participant's consent is that the Company would not be able to
grant the Participant RSUs or other equity awards or administer or maintain such
awards. Therefore, the Participant understands that refusing or withdrawing his
or her consent may affect his or her ability to participate in the Plan. In
addition, Personal Data provided can be reviewed and questions or complaints can
be addressed by contacting the Participant's human resources department.
Plan Document Acknowledgment. In accepting the RSUs, the Participant
acknowledges that the Participant has received a copy of the Plan and the
Agreement and has reviewed the Plan and the Agreement, including Exhibits I and
II, in their entirety and fully understand and accept all provisions of the Plan
and the Agreement, including Exhibits I and II. The Participant further
acknowledges that he or she has read and specifically and expressly approves the
following sections of the Agreement: Section 1 (Award); Section 11 (Waiver); and
Section 12 (Governing Law); and the following sections of Exhibit I of the
Agreement: Section 1 (Responsibility for Taxes); Section 2 (Nature of Grant);
Section 3 (No Advice Regarding Grant); Section 5 (Compliance with Law); Section
6 (Electronic Delivery and Acceptance); Section 7 (Language); Section 8 (Exhibit
II); and Section 9 (Imposition of Other Requirements).
Additional Tax/Exchange Control Information. The Participant is required to
report the following on his or her annual tax return: (1) any transfers of cash
or Stock to or from Italy exceeding €10,000 or the equivalent amount in U.S.
dollars, (2) any foreign investments or investments held outside of Italy at the
end of the calendar year exceeding €10,000 if such investments (including vested
RSUs, cash or shares) may result in income taxable in Italy (this will include
reporting any vested RSUs combined with other foreign assets that exceed
€10,000) and (3) the amount of the transfers made abroad or to or from abroad
which have had an impact during the calendar year on the Participant's foreign
investments or investments held outside of Italy, to the extent that the overall
amount of the transfers exceed €10,000. Under certain circumstances, the
Participant may be exempt from requirement under (1) above if the transfer or
investment is made through an authorized broker resident in Italy.


II-2




--------------------------------------------------------------------------------




Starting from 2011, a tax on the value of financial assets held outside of Italy
by Italian residents has been introduced. The tax will apply at an annual rate
of 0.15% beginning in 2013. The taxable amount will be the fair market value of
the financial assets, assessed at the end of the calendar year. For the purposes
of the market value assessment, the documentation issued by the Plan broker may
be used.
Puerto Rico
There are no country-specific provisions.
Thailand


Exchange Control Information. If the proceeds from the sale of shares of Stock
or the receipt of dividends are equal to or greater than US$50,000 or more in a
single transaction, the Participant must repatriate the proceeds to Thailand
immediately upon receipt and convert the funds to Thai Baht or deposit the
proceeds in a foreign currency deposit account maintained by a bank in Thailand
within 360 day of remitting the proceeds to Thailand. In addition, the
Participant must report the inward remittance to the Bank of Thailand on a
foreign exchange transaction form.
If the Participant does not comply with the above obligations, the Participant
may be subject to penalties assessed by the Bank of Thailand. Because exchange
control regulations change frequently and without notice, the Participant should
consult his or her legal advisor before selling shares of Stock to ensure
compliance with current regulations. It is the Participant's responsibility to
comply with exchange control laws in Thailand, and neither the Company nor the
Employer will be liable for any fines or penalties resulting from failure to
comply with applicable laws.
United Kingdom
Responsibility for Taxes. This provision supplements Section 1 of Exhibit I of
the Agreement:
The Participant agrees that if the Participant does not pay or the Employer or
the Company does not withhold from the Participant the full amount of income tax
that the Participant owes due to the vesting of the RSUs, or the release or
assignment of the RSUs for consideration, or the receipt of any other benefit in
connection with the RSUs (the “Taxable Event”) within 90 days after the Taxable
Event, or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003, then the amount that should have been
withheld shall constitute a loan owed by the Participant to the Employer,
effective 90 days after the Taxable Event. The Participant agrees that the loan
will bear interest at Her Majesty's Revenue & Customs' (“HMRC”) official rate
and will be immediately due and repayable by the Participant, and the Company
and/or the Employer may recover it at any time thereafter by withholding the
funds from salary, bonus or any other funds due to the Participant by the
Employer, by withholding in Stock issued upon vesting and settlement of the RSUs
or from the cash proceeds from the sale of Stock or by demanding cash or a
cheque from the Participant. The Participant also authorizes the Company to
delay the issuance of any shares of Stock to him or her unless and until the
loan is repaid in full.
Notwithstanding the foregoing, if the Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that the Participant is an officer or
executive director and income tax due is not collected from or paid by the
Participant within 90 days of the Taxable Event, the amount of any income tax
due may constitute a benefit to the Participant on which additional income tax
and national insurance contributions may be payable. The Participant will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or the Employer (as appropriate) for the value of any employee
national insurance contributions due on this additional benefit.






















II-3


